DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,  4-7, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki US 20140063432.
Regarding claim 1, Yamazaki teaches a functional element having electrically controllable optical properties, comprising: a stack sequence formed of a first carrier film (104 fig. 5A)), a first surface electrode (114), an active layer (105), a second surface electrode (113), and a second carrier film (101), wherein the second carrier film  has an overhanging region (101) beyond the first carrier film and a barrier film (107) is arranged on at least one edge region of the first carrier film and the overhanging region of the second carrier film.
	Regarding 2, Yamazaki teaches the overhanging region(right side) defines an overhang that is arranged at least at one side edge of the second carrier film.
	Regarding claim 4, Yamazaki teaches an exit surface of the active layer (105 between the first carrier film and the second carrier film is sealed by the barrier film (107).
	Regarding claim 5, Yamazaki teaches the active layer contains or is made of liquid crystals (105).

	Regarding claim 7, Yamazaki teaches in the edge region, the barrier film (107) and the first carrier film (104) are joined to one another in sections or over their entire surface.
	Regarding claim 17, Yamazaki teaches the overhang is arranged at least at three side edges of the second carrier film (see fig. 3A).
	Regarding claim 19, Yamazaki teaches the active layer contains or is made of polymer dispersed liquid crystals (PDLC) [0203].

Claim(s) 1-2 and 4-6 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fanton US 2009/0323162.
Regarding claim 1, Fanton teaches a functional element having electrically controllable optical properties, comprising: a stack sequence formed of a first carrier film (fig. 1a 2), a first surface electrode (11’), an active layer (12), a second surface electrode (13’), and a second carrier film (43), wherein the second carrier film  has an overhanging region (where 63’ is) beyond the first carrier film and a barrier film (620) is arranged on at least one edge region of the first carrier film and the overhanging region of the second carrier film.
	Regarding 2, Fanton teaches the overhanging region(63’) defines an overhang that is arranged at least at one side edge of the second carrier film.
	Regarding claim 4, Fanton teaches n an exit surface of the active layer (12) between the first carrier film and the second carrier film is sealed by the barrier film (620).
	Regarding claim 5, Fanton teaches the active layer contains or is made of liquid crystals [0016].

	Regarding claim 20, Fanton teaches the functional element according to claim 6, wherein, in the region of the overhang, the barrier film and the second carrier film are glued to one another, or welded to one another (63’ is disclosed as a weld [0173]).



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanton US 2009/0323162.
Regarding claim 3, Fanton teaches a region 630 as 3-7 mm (see fig. 4 and [0199]).  Therefore region an overhang amount of 4 mm would overlap within this range is also considered to be in this range (see fig. 4 63’) thus an overhang amount would be considered obvious as an overlapping range.  MPEP 2144.05 states: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide 
Regarding claim 18, the range of 3-7 mm (see claim 3 rejection) also renders obvious the overhang is from 6 mm to 20 mm (see MPEP 2144.05 citation above).

Claims 8, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fanton US 2009/0323162 in view of Labrot US 2018/0281570.
Regarding claim 8, Fanton teaches all the limitations of claim 8 except composite pane having a functional element having electrically controllable optical properties, comprising: a stack sequence formed of an outer pane, a first intermediate layer, a second intermediate layer, and an inner pane, wherein the intermediate layers contain at least one thermoplastic polymer film with at least one plasticizer, and a functional element having electrically controllable optical properties according to claim 1 is arranged between the first intermediate layer and the second intermediate layer at least in sections.
Labrot teaches composite pane having a functional element having electrically controllable optical properties, comprising: a stack sequence formed of an outer pane (1), a first intermediate layer (6), a second intermediate layer (7), and an inner pane (2), wherein the intermediate layers contain at least one thermoplastic polymer film (8) with at least one plasticize [0076]r, and a functional element having electrically controllable optical properties according to claim 1 (5 in this reference; also taught by 

	Regarding claim 11, Fanton teaches a barrier film but does not explicitly teach barrier film is implemented such that it the barrier film prevents the diffusion of plasticizer through the barrier film.  However Labrot teaches an edge seal for preventing aging of the functional element [0076].  Therefore, it would have been obvious to one of ordinary skill in the art to form a barrier film is implemented such that it the barrier film prevents the diffusion of plasticizer through the barrier film to prevent aging of the functional element.
	Regarding claim 12, since Labrot teaches the barrier film prevents diffusion of plasticizers into a functional element [0076] than the barrier film is low in plasticizer or free of plasticizer is presumed.	Regarding claim 13, Labrot teaches the functional element is circumferentially surrounded by a third intermediate layer (see fig. 1-2 8).
Regarding claim 16 ,Fanton in view of Labrot teaches a method comprising utilizing a composite pane having an electrically controllable functional element according to claim 1 as interior glazing or exterior glazing in a vehicle or a building and the electrically controllable functional element as a sun screen or as a privacy screen (see Labrot abstract sunscreen for vehicle taught).



Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fanton US 2009/0323162 in view of Labrot US 2018/0281570 and further in view of Keller CN 201678649 (translation provided).
Regarding claim 9, Fanton and Labrot teaches all the limitaitons of claim 9 and 10 except 
wherein the intermediate layer contains at least 3 wt. % of a plasticizer and the plasticizer preferably contains or is made of aliphatic diesters of tri- or tetraethylene glycol and the intermediate layer contains at least 60 wt. % polyvinyl butyral (PVB).
	Keller states: The interlayer film of the invention with respect to each 100 parts of the polyvinyl alcohol acetal may comprise 20 to 100 parts by weight, preferably 30 to 80 parts by weight of plasticizer (B). any plasticizer generally used for producing clip from the polyvinyl alcohol acetal can be used for the invention. Particularly useful is triethylene glycol - -2 - ethyl butyrate (3GH), triethylene glycol-heptyl ester (3G7) or triethylene glycol - -2 acetic acid ester (3G8) and corresponding tetraethylene glycol and polyethylene glycol derivativesand carboxylic acid forming the ester containing 8-12 carbon atoms. In addition, it can use dihexyl adipate (DHA), adipic acid dioctyl ester (DOP), dibutyl sebacate (DBS) and phthalic acid dialkyl ester. all of the plasticizer can be alone or in a mixture thereof is .

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Lee US  2012/0099056..
Regarding claim 14, Yamazaki teaches a method for producing a functional element having electrically controllable optical properties, comprising: a) providing a stack sequence formed of a first carrier film (fi.g 7 104), a first surface electrode (114), an active layer (105), a second surface electrode (113), and a second carrier film,  and c)arranging a barrier film (107 fig. 7B2) on the overhanging region, an exit surface of the active layer, and an adjacent edge region of the first carrier film.

Regarding claim 15, Yamazaki teaches additional overhanging edges thus Yamazaki can again can employ the same method according to Lee to provide least in one region of another side edge, the second carrier film is cut back, by which means an overhanging region of the first carrier film is formed, and another barrier film is arranged on the overhanging region, the exit surface of the active layer, and an adjacent edge region of the second carrier film to provide an automated fabrication process.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871